OPINION OF THE COURT
Appellant was convicted of embezzlement.
[1] We find no merit in the contention based upon the refusal of requested instructions. Their subject-matter was sufficiently included in instructions given.
Witnesses 40 Cyc. p. 2617 n. 23. *Page 215 
[2] On cross-examination the court permitted appellant to be asked whether he had not taken mortgaged property out of the state. The ruling was no doubt made on the authority of State v. Bailey, 27 N.M. 145, 198 P. 529, which seems to justify it.
The judgment must be affirmed, and it is so ordered.
BICKLEY, C.J., and PARKER, J., concur.
CATRON and SIMMS, JJ., did not participate.